MEMORANDUM**
Vincent Mark McNease appeals the revocation of his supervised release term and resulting 10-month sentence. McNease contends that the district court violated Fed.R.Crim.P. 32.1 by failing to conduct a prompt preliminary hearing to determine whether there was probable cause to hold him for a revocation hearing. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s interpretation of the federal rules, United States v. Machado, 195 F.3d 454, 456 (9th Cir.1999), and we affirm.
The district court correctly ruled that a preliminary probable cause hearing was not required because McNease was not in custody on the ground that he violated a condition of supervised release, but rather was being held as a result of his subsequent arrest for importing marijuana. See Fed.R.Crim.P. 32.1(a)(1) (2001) (amended effective December 1, 2002) (prompt preliminary hearing required “[wjhenever a person is held in custody on the ground that the person has violated a condition of probation or supervised release”); United States v. Diaz-Burgos, 601 F.2d 983, 984-85 (9th Cir.1979) (per curiam) (no preliminary probable cause hearing required when, at time of revocation proceeding, defendant was already in custody because of another prosecution).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.